Wyly, J.
The plaintiffs, who sued Beals & Laine as makers and Edward Beals as indorser of a promissory note, appeal from the judgment dismissing as of nonsuit their demand against said indorser.
Edward Beals in his answer specially denies that he indorsed the note, averring that he can not write his name.
His son, a member of the firm of Beals & Laine, wrote the name, hut the evidence shows that Edward Beals subsequently ratified the *275act or adopted the indorsement, and this was sufficient to bind him as an indorser.
It is therefore ordered that the judgment appealed from be annulled, and it is decreed that plaintiffs recover of defendant, Edward Beals, $1257 36, with legal interest on $2441 97 from the twenty-first of February, 1874, till the first of April, 1874, and thereafter like interest on $1257 36 till paid, $5 56 cost of protest, and costs of both courts.
Rehearing refused.